 OMNI SPECTRA, INC.Omni Spectra,Inc.andInternational Union, UnitedAutomobile,AerospaceandAgriculturalImplementWorkers of America(UAW). Case7-CA-6811May 26, 1969DECISIONAND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSJENKINS AND ZAGORIAOn December 23, 1968, Trial Examiner AbrahamH.Mailer issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, but recommending that the complaint bedismissed.He also found that the Respondent hadnot engaged in certain other unfair labor practices.Thereafter,theGeneralCounsel filed limitedexceptions to the Trial Examiner's Decision and asupportingbrief,'andtheRespondentfiledcross-exceptions and an answering brief.Pursuant to the provisions of Section 3(b) of theAct, the National LaborRelationsBoard hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and with the limitedexceptionnotedherein,adoptsthefindings, 2conclusions,and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended,theNational LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andorders that the complaint be, and it hereby is,dismissed.The General Counsel excepts only to the Trial Examiner's refusal toissue a remedial order for the violation he found of Section 8(axl).'TheRespondent excepts only to the finding of this single 8(a)(l)violation.As we agree with the Trial Examiner that, in any event, theviolation found would be too isolated to warrant the issuance of a remedialorder,we feel that no purpose would be served by passing on thecorrectness of his finding.We therefore decline to pass on or adopt it.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEABRAHAM H. MALLER, Trial Examiner: On June 18,1968, InternationalUnion, United Automobile, Aerospaceand Agricultural Implement Workers of America (UAW),herein called the Respondent.Upon said charge, the165RegionalDirector for Region 7 of the National LaborRelations Board, herein called the Board, on August 29,1968,issuedon behalf of the General Counsel, acomplaint against the Respondent, alleging violations ofSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended (29 U.S.C. Sec. 151,et seq.)hereincalled the Act. Briefly, the complaint alleged that theRespondent interfered with, restrained and coerced itsemployees by threatening them with termination of theiremployment if they persisted in union activity, informedemployees that increases in pay would not be granted tothem because of their activities on behalf of the Union,threatened employees with termination of employment ifthey engaged in any conversations about the Union at anytime on company premises, and discriminated against itsemployees in regard to hire or tenure or terms orconditions of employment by threatening a union adherentwith discharge, by refusing her an increment in pay, andcontinuously thereafter restricting hermovement andisolatingherduringnonworking time on companypremises, and by isolating another union adherent duringworking hours in a place of work away from otheremployees. In its duly filed answer, Respondent denied thecommissionof any unfair labor practices.Pursuant to notice, a hearing was held before me atDetroit,Michigan, on October 28, and 29, 1968. TheGeneral Counsel, the Respondent, and the Charging Partywere represented and were afforded full opportunity to beheard, to introduce relevant evidence, to present oralargument,and to file briefs with me. A brief was filedonly by the Respondent.Upon consideration of the entire record and the brief,and upon my observation of each of the witnesses, I makethe following:FINDINGSOF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times materialherein, a corporation duly organized under, and existingby virtue of, the laws of the State of Michigan. At alltimes material herein, the Respondent has maintained anoffice,manufacturing plant, and place of business at24600 Hallwood Ct., in the City of Farmington, and StateofMichigan.Respondent is and has been at all timesmaterial herein, engaged in the manufacture, sale, anddistributionofmicrowave components, connecters,subsystems,and related products at its Farmington,Michigan, plant, which is the only facility involved in thisproceeding. During the calendar year 1967, which periodis representative of its operations during all times materialherein, the Respondent, in the course and conduct of itsbusinessoperations,purchasedandcausedtobetransported and delivered at its Farmington,Michigan,plant, goods and material valued in excess of $50,000,whichwere transported and delivered to its plant inFarmington,Michigan,directlyfrom points locatedoutside the State of Michigan. During the same period,the Respondent, in the course and conduct of its businessoperations,manufactured, sold, and distributed at itsFarmington, Michigan, plant, products valued in excess of$50,000, which were shipped from said plant directly topoints located outside the State of Michigan. Accordingly,Ifind and conclude that the Respondentisengaged incommerce within the meaning of the Act and that it willeffectuate the policies of the Act for the Board to assertjurisdiction here.176 NLRB No. 24 166DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE LABORORGANIZATIONInternationalUnion,UnitedAutomobile,Aerospaceand Agricultural Implement Workers of America (UAW)isa labor organizationwithin the meaning of Section 2(5)of the Act.III.THE ISSUES1.Whether Respondent interfered with,restrained, andcoerced its employees,in violation of Section 8(a)(1) ofthe Act.2.Whetherthe Respondent discriminated against StellaMaki and RubyFaye Tuckerinregard to terms orconditions of employment because of their membership inand/or activities on behalf oftheUnion,in violation ofSection 8(a)(3) and(1) of the Act.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundItwas stipulated as follows: On April 10, 1967, theUnion filed a petition in Case 7-RC-7990. On May 18,1967, an election was held in the aforesaid proceeding,resulting in a certification that no representative waschosen.On April 25, 1968, the Union filed a petition inCase 7-RC-8930. On May 29, 1968, an election was held,resulting in a vote of 57 to 47 in favor of the Union.Thereafter, on June 6, 1968, the employer filed timelyobjections to the election.On August 2, the ActingRegional Director issued his report,and recommendationas to the employer's objections, and recommended thatthey be overruled. On October 25, the Board issued itsdecision and certification of representatives, certifying theUnion as the collective bargaining representative in anappropriate unit consisting basically of production andmaintenance employees.B. Sequence of Events'The alleged violationswere testified to by twoemployees of the Respondent, Stella Maki and Ruby FayeTucker.StellaMaki had been employed by theRespondentsinceMay 9, 1966. She was active in theUnion's organizational campaign, was a member of theorganizing committee, set up meetings of employees, andgot union cards signed. She had received two raises sincebeing employed by the Respondent, the first 3 monthsafter she was hired and the second 9 months after she washired. She has received no raise since. According to Maki,she was interviewed by her foreman, Richard Hanby, inAugust 1967, and was told that he was recommending herforaraise.The next day he told her that hisrecommendation had been rejected because she had causeda lot of trouble - was an instigator, and that no raisewas in sight for her. In September 1967, she had anotherconversation with Foreman Hanby, in which he told herthat she was causing too much trouble with the people andthat this would hold back her raise. Again in September,she had another conversation with Foreman Hanby inwhich she pointed out to him that she was teaching thework to two girls who were drawing more pay than she'The statements set forth m the ensuing section do not constitute myfindings,but is a summary of the testimony of the witnesses for theGeneral Counsel as to the alleged violations. My findings are set forthInfraunder the heading"Concluding Findings."was and again requested a raise. Foreman Hanby rejectedher request because she was mixed up "in this thing."On December 22, 1967, the last workday beforeChristmas, the employees worked a short day. Atlunchtime, in the lunchroom, another employee handedMaki some envelopes which bore the printed name andaddress of the Regional Director of the Union. Hanbywho allegedly was standing about 6 feet away from her,askedMaki what the employee had given her. Makireplied, "Nothing." Thereupon, Hanby, allegedly told herin effect that if it was some of those cards and if hecaught her with those cards, she would be fired.In the latter part of April 1968, Maki again spoke toForeman Hanby about her raise. According to Maki,Hanby replied that she had been making a lot of trouble,but he didn't think she was going to have to wait muchlonger for a raise. In May, Foreman Hanby allegedly toldMaki that he didn't want her to talk to the employees atany time in the plant; that she was getting them all stirredup.In the early part of June, Maki went on vacation.Before she did so, she obtained some yellow membershipcards (as distinguished from the green authorization cards)and turned them over to employee Ruby Faye Tucker,who was also active in the Union's campaign, to get themsigned.Tucker distributed them to other employees toobtain the signatures. One of the employees to whom shegave cards was Shirley Foster. When Maki returned fromher vacation, around June 14, she went to Foster at 7a.m., and asked for the signed cards. Foster did not giveher the cards and said nothing. At break at 9 a.m., Makiagain asked Foster for the cards, but did not receive them.That afternoon, between 2 and 3:30 p.m., on companytime, Foster gave the cards back to the signers thereof.Foster's actions apparently angered Tucker whose workstationwas next to that of Foster. Tucker admittedly"toldShirleyFosteroff"on company time. Fosterthereupon apparently became upset, and she and anotheremployee, Ellen Powell, complained to Foreman Barsanti.The latter transmitted the complaint to Supervisor PeterHegg.Maki and Tucker were separately called into the officeofGary Petersen, personnel and industrial relationsmanager of Respondent. Supervisor Hegg was present ateach conference. According to Maki, Petersen told herthat she was an instigator and was not to be caughttalking to anyone in the plant either on her lunch hour orduring the break periods. Supervisor Hegg told her to stayinher car on those occasions. According to Tucker,SupervisorHegg told her, "This is a one-wayconversation. You are on a one-way road, and there is noturning back.We know of your union activities . . . andyou can do that on your break or anytime you want to."Either Hegg or Petersen allegedly told her that if she wasbrought into the office one more time, she would be fired.Supervisor Hegg also told her that she would be moved toanother bench and they would see how that worked out.The next day, Tucker was transferred to a work areasome 20 feet away from that of Foster.InAugust 1968,Maki, while working, broke a drill,part of which entered her thumb. According to Maki, sheasked Foreman Hanby to send her to a doctor, but Hanbyreplied that she had missed so much work and advised herto get another girl to help her. Maki thereupon went tothe ladies room and pulled out the portion of the drillwith a tweezer and went back to work. She later went toher own physician on her own time. In September 1968, OMNI SPECTRA, INC.167Maki accidentally cut her thumb while working. Herthumb bled profusely and she went to the restroom andran cold water over it.Another employee reported theincident to PersonnelManager Wallet who immediatelydelegated another employee to take Maki to a doctor.Maki admittedly was paid for the time she lost in going tothe doctor.C. ConcludingFindings1.The failure to grant Makia wage increaseMaki'stestimony detailed above with regard to herseveralattempts to obtain a wage increase must beconsidered in relation to the testimony of Personnel andIndustrialRelationsManager Petersen and ForemanHanby. Petersen testified credibly that when he assumedthat position in April 1967,the Respondent had no overallpolicy on granting raises;rather,thiswas handled byindividual departments most of which granted merit raisesto employees on the basis of reviews after 3 months, 9months,and annually thereafter.In June 1967,Petersenstandardized the periods for all departments on the abovebasis.In addition,he introduced a performance evaluationform which was to be completed by the foreman on eachscheduled performance review.Maki's performance review was originally scheduled forFebruary 1968, but was postponed to April,because shehad been absent from work approximately 6 weeksbetween June and August 1967, because of an automobileaccident.InApril, the performance review was againrescheduled,this time until June 1968,becauseMaki hadbeen away from work approximately 9 weeks betweenFebruaryandApril,due to illness and surgery.Postponement of performance reviews where an employeehad been absent for a considerable period was inaccordance with company policy and had been applied tosalaried employees,as well.Foreman Richard Hanby testified credibly that inAugust 1967,hehad conferences with each of theemployees under his supervision,includingMaki, tofamiliarize them with the new performance review form.During these interviews,he went through the process ofrating the employees to demonstrate how the new ratingprocessworked.He told Maki that she rated as anaverage employee.Maki's interview was not for thepurpose of determining whether she was then entitled to amerit increase.Such a review in her case was not due untilFebruary 1968.Hanby admitted having only one conversation withMaki in September 1967, wherein Maki pointed out tohim that the two girls she was instructing were receivingmore pay than she was.He testified credibly that he didnot discuss the matter with her,but told his thenimmediatesuperior,BertHanson,aboutMaki'scomplaint.Hanby heard no more about it.According to Hanby's credited testimony, he did reviewMaki'sperformance rating in June 1968,recommendedher for an increase although he rated her attendance asbeing below average.He transmitted this recommendationtoSuperintendentHeggwhorejectedtherecommendation.Ihave credited the testimony of Petersen and Hanby,both of whom testified in a straighforward manner, overthe testimony of Maki.Furthermore,the circumstancessupport their version as against that of Maki. Thus, Makiwas not due for a merit increase in August 1967,when sheclaimed that she was given her performance review byHanby and was told by him that her union activitieswould keep her from getting a raise. As indicated above,the conference in August 1967 was not,infact,aperformance review for the purpose of a merit increase,but was a conference merely to acquaint Maki,and theother employees,with the new performance rating sheet.In these circumstances,the facts negate Maki's testimonythat inAugust 1967,Hanby told her that he hadrecommended her for a raise and, again,the followingday, that his recommendation had been turned downbecause she caused a lot of trouble,etc.,and that therewas no raise in sight for her. The extentions of her reviewperiods, first from February 1968 to April,and then fromApril to June,because of Maki's long absences appear tobe pursuant to company policy.Such extentions wereapplied in the cases of other employees as well, and donot appear to have been prompted by any union activityon the part of Maki.Moreover,thisispartiallycorroborated byMaki'sadmission on cross-examinationthat in April 1968, Foreman Hanby had told her that shehad been missing work.This admission byMaki isinconsistentwith her other testimony to the effect thatForeman Hanby told her that she had been making a lotof trouble,but he didn't think that she would have to waitmuch longer for a raise.In fact,the testimony is, in itself,contradictory.For, if Hanby thought that Maki wasmaking a lot of trouble(and this, as Maki contends, washolding up her raise), why would Hanby assure her thatshe wouldn't have to wait much longer for a raise?In view of all the foregoing,Ifind and conclude thatthe Respondent did not threaten Maki that she would notget an increase in pay nor did it refuse to grant her awage increase because of her membership in and/oractivityonbehalfof the Union. Accordingly, thecomplaint should be dismissed in this regard.2.Threats to fire MakiMaki's testimony regarding the incident of December22,1967, to the effect that she was handed someauthorization cards and envelopes by another employee,was observed receiving them by Foreman Hanby,and wasadmonished by him that if he caught her with those cards,she would be fired,was not corroborated and was vaguein several respects. Thus,she did not identify the personwho allegedly handed her the cards.With regard to whatHanby told her,Maki testified on cross-examination: "Hesaid,`If I catch you collecting cards at any time ordiscussinganything in this plant you will be fired.'Something like that."(Emphasis supplied.)Also,withregard to the time that the incident occurred,Maki twicetestifiedthat the incident occurred during lunch. Oncross-examination,when it was suggested to her thatHanby had gone on vacation that day, she changed hertestimony to state that the incident could have occurredduring the break period at 9 o'clock,and then latercorrected her testimony to state that the break on thatday came at 10 o'clock.Foreman Hanby denied that the incident occurred. Hetestified that he was due to start his vacation on that day,but came to the plant in the morning to do some paperwork,and left at 9 o'clock.On the other hand, employeeRichardHarmon testified on rebuttal that he sawForeman Hanby in the cafeteria at the 10 o'clock break,that he, employee Glenn Barnstable,andHanby weresitting at a table,that Barnstable asked Hanby why hewas at the plant when he was supposed to be on vacation, 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that Hanby replied something to the effect that he didnot have anything to do "because my wife kicked me outof the house."It is apparent from the foregoing that the credibility ofboth witnessesis in this instanceopen to attack. However,the General Counsel had the burden of proof, and I findMaki's testimony to be too equivocal to form the basis fora finding of violation. Accordingly, I recommend that thecomplaint be dismissed in this regard.According to Maki, another incident occurred in theearly part of May 1968. She testified that she wasstanding in the aisle(presumably during a break)talkingto employees Richard Harmon, Barbara Kowalski, andTucker.When she looked up, she noted that SupervisorHegg and Foreman Hanby were watching them. Shethereupon suggested to the other employees that they havecoffee, and they did so. When she came back from herbreak, Foreman Hanby allegedly told her that he did notwant to see her talking to any of the employees at anytime in the plant; that she was getting them all stirred up;and that if she were caught again she would be fired, or"something like that."Itdoes not appear from Maki'stestimony whether Kowalski, Tucker, and Harmon werewithherwhenHanby spoke to her. In any event,Kowalski was not called upon to corroborate Maki, andalthoughTucker and Harmon later testified, neitherattempted to corroborateMaki's testimony. ForemanHanby denied that the incident occurred. There is acircumstance which supports Hanby's denial,viz,on May9,1968,Respondent posted on its bulletin board a"Special Notice" in which it stated:Your Employee Handbook contains rules with respecttosolicitationsanddistributionof literatureonCompany premises by employees. These rules are notintended to restrict the rights of employees to engage inactivitiesfororagainstany labor organization asprovided by law.Employees may engage in activities for or against anylabor organization on Company premises during theirnon-working periods, provided they do not interferewith the work of other employees or neglect their ownwork. Literature may also be passed out under the sameconditions so long as it is not strewn about the premisesand creates no housekeeping problem.In sum,Ido not credit the testimony of Maki in thisrespect, and I do not find that Respondent violated theAct.Accordingly, I recommend that the complaint bedismissed in this regard.3.The alleged discrimination with regard to Maki'sinjuriesMaki's testimony that Foreman Hanby refused to lether go to the doctor after she had accidentally driven partof a drill into her thumb was denied by him. I find itdifficult to believeMaki's testimony to the effect thatHanby told her to return to work because she had missedso much time and suggested to her that another employeehelp her. Such action by Hanby would have been contrarytoRespondent's instructions to its employees in theHourlyEmployeeHandbookwhichadmonishesemployees: "In case of injury or illness, immediatelynotify your supervisor. Do not try to treat your own oranother employees's injury." It is unrealistic to believethatHanby's interestinproduction would be served byhaving an employee with an injured thumb continue to doproduction work. Moreover, if Hanby did, in fact, refuseto send Maki to a doctor, it is somewhat surprising thatMaki did not appeal to Hanby's superior. The secondinstance inwhichMaki was injured while workingdemonstrates that Respondent's policy of having injuredemployees treated by a doctor was fully carried out.Accordingly, I find and conclude that the Respondent didnot discriminate against Maki in the drill incident becauseof her union membership and/or activities. The complaintshould therefore be dismissed in this regard.4.Respondent'smeetingswith Tuckerand MakiAs noted above, on or about June 14, 1968, Tuckeradmittedly "told off" Foster on working time about thelatter'sconduct in refusing to turn over to Maki themembership cardswhichFosterhad solicitedandreturning those cards to the signers thereof. ForemanBarsanti observed that Foster and another employee, EllenPowell,wereemotionallyupsetandsoinformedSuperintendentHegg. Superintendent Hegg interviewedPowell and Foster separately, and both informed him thattheywerebeingharassedbyMaki and Tucker.SuperintendentHegg then conferred with PersonnelManager Petersen, and they decided to talk to Maki andTucker. Tucker was then summoned to Petersen's office.According to Tucker, Superintendent Hegg told her:"This is a one-way conversation. You are on a one-wayroad, and there is no turning back. We know of yourunion activities,and ... you can do that on your break orany time you want to." She was also told that if she wasbrought into the office one more time, she would be fired.Hegg also told her that they would move her work stationto another bench and see how that worked out.Petersen'sandHegg'sversionsaresubstantiallydifferent.They testified as follows:When Tucker arrivedat the office, she inquired whether or not she was going toget a chance to speak on her own behalf. SuperintendentHegg replied that this was a one-way conversation, thatthey were going to do the talking and she was going to dothe listening.Tucker was informed that fellow employeeshad complained that she was harassing them about themembership cards. Both Petersen and Hegg told her thatshe could carry on her union activities in any way duringthe lunch period, break time, and before or after work,but whatever she did during those periods had to be donein such a manner that it didn't "bubble over" into theworking time and have an adverse effect upon otheremployees.They did admit telling her that her workstation would be moved.Maki was then summoned into Peterson's office. Beforegoing in,Maki indicated that she wanted a witness, buther request was refused. According to Maki, Peterson hadtold her that she had been causing much trouble, was aninstigator,and had better not be caught talking toanybody in the plant at any time. Maki replied that sheseldom spoke to anybody in the plant, because she andothers went out to lunch every day. Superintendent Heggthen told her, "I wouldn't go out any more. I would stayon the premises and eat in my car."Here,again,Petersen'sandHegg's versions aresubstantially different. According to their testimony, Makiwas told substantially the same thing that Tucker was toldwith regard to union activities, viz., that she could carrythem on before and after work, during the lunch period,and during rest periods, that she should so conduct suchactivities thattheywould not "bubble over" into workingtime. Both Petersen and Hegg denied that there was any OMNI SPECTRA, INC.conversation concerningMaki's taking her lunch periodand rest periods in her car.In this connection,ForemanHanby testified thatMaki had asked him whether shecould take her break in her car,and he replied that hewould check with Superintendent Hegg,and that Heggreplied that he did not care where she took her break, if itwas in the car, or in the cafeteria,but that if she left thecompany premises,shewould have to punch out andpunchback in.' SuperintendentHegg corroboratedForeman Hanby's testimony in this regard.Maki testified that thereafter she and several otheremployees went with her to have their lunch in her car.About a month later,Foreman Hanby told her not to gotout to her car anymore.According to Foreman Hanby,sometime in June or July,he noticed that the employeesthat were taking their break in Maki's car were comingback 2 or 3 minutes late from their break,and he toldthem that if this trend continued he would ask them totake their breaks in the plant.From my observation of the demeanor of Petersen andHegg while they were testifying,Icredit their version ofwhat occurred at these conferences.Conversely,Idid notfindMaki'sandTucker'stestimonyconvincing.Furthermore,Petersen'sand Hegg's statements to theseemployees regarding their right to engage in union activityon nonworking time was in accord with a special noticedatedMay 9, 1968,which Respondent had posted on itsbulletinboard.However,itshould be noted that thestatementsmade to Maki and Tucker during theseconferences contained a special condition,viz., that theyshould so conduct their nonworking time union activitiesinsuch a manner that such activities did not"bubbleover"into working time.This was an improper restrictionon their activities,for it was a warning to the employeesthat they should tone down their union activities duringtheir free time,and in effect made them responsible forthe aftereffects which their activities might have upon theother employees.Yet theBoard has long recognized thatthe exercise of rights protectedby the Actfrequentlyproduces"some irritation to employees, or unrest in aplant. . . ."(Stuart F.CooperCo.,136NLRB142, 144.)Absent special circumstances,such incidental effects doThe parking lot was considered to be part of the company premises169not justify any restriction on the activities of theemployees during nonworking time. To the extent thatsuch admonition constituted a restriction on the unionactivities of these employees during nonworking time, itwas violative of the Act.With regard to Maki's taking her lunch and breakperiods in her automobile, I again credit the testimony ofPetersen and Hegg to the effect that no such conditionwas imposed upon Maki, and I also credit the testimonyof Foreman Hanby to the effect that it was Maki whorequested this privilege which was granted by Hanby afterconsultationwith Superintendent Hegg. I therefore findand conclude that Maki was in no way restricted by theRespondent as to where she could spend her lunch andbreakperiods.The complaint should therefore bedismissed in this regard.With respect to the transfer of Tucker's work station, Ifind that the Respondent did not thereby discriminateagainst her because of her union membership and/oractivities.Since the incident between Tucker and Fosterhad admittedly occurred on working time, it was notinappropriate for the Respondent to move Tucker from awork station immediately beside that of Foster to adistance of about 20 feet away. Nor was Tucker placed inisolationas she contends. The work stations of otheremployees were in the same row as that of Tucker's newwork station, although not immediately beside her. To theextent that the complaint alleges that Tucker was by theforegoing conduct discriminated against because of herunion membership and/or activities, the complaint shouldbe dismissed.Inasmuch as the only violation which I find that theRespondent has committed was an admonition thatTucker and Maki should keep their union activities from"bubbling over" into working time, I conclude that it istoo isolated to warrant the issuance of a remedial order.AlliedChemical Corp.,National Aniline Division,143NLRB 260, and cases cited at page 263. MyRecommended Order will, therefore, provide for thedismissal of the complaint.RECOMMENDED ORDERThe complaint herein should be, and hereby is,dismissed.